Citation Nr: 0427192	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  03-00 372A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals May 1953 decision to deny a 
disability rating in excess of 30 percent for the veteran's 
service-connected residuals of a gunshot wound of the right 
scapular area.

2.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals February 1978 decision to deny 
a disability rating in excess of 30 percent for the veteran's 
service-connected residuals of a gunshot wound of the right 
scapular area. 


REPRESENTATION

Moving party represented by:  The American Legion




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The moving party (also referred to as the "veteran") had 
active service from January 1946 to December 1946, from June 
to August 1948, and from August 1950 to May 1952.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
the motion for revision or reversal on the grounds of CUE in 
Board decisions dated in May 1953 and February 1978, in which 
the Board addressed rating issues for service-connected 
residuals of a gunshot wound of the right scapular area, and 
did not address whether a separate rating was warranted for a 
right arm disorder.  This motion has been advanced on the 
Board's docket because of the advanced age of the veteran. 

The veteran has also alleged CUE in a September 1994 RO 
rating decision.  The question of whether there was CUE in a 
September 1994 RO rating decision is not subject to the 
Board's original jurisdiction under 38 U.S.C.A. § 7111 to 
address motions for reversal or revision based on CUE in 
Board decisions.  The issue of CUE in a September 1994 RO 
rating decision has not been adjudicated, developed or 
certified for appellate review.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the issue of whether a September 1994 
RO rating decision should be revised or reversed on the basis 
of CUE is referred to the RO for appropriate consideration.




FINDINGS OF FACT

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to motions for 
revision or reversal on the basis of CUE in prior Board 
decisions.  

2.  The May 1953 Board decision that denied a disability 
rating in excess of 30 percent for the veteran's service-
connected residuals of a gunshot wound of the right scapular 
area, and which did not address the issue of entitlement to 
service connection for a right arm disability, was adequately 
supported by the evidence then of record and was not 
undebatably erroneous; the record does not demonstrate that 
the correct facts, as they were known in May 1953, were not 
before the Board in May 1953, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time, such that the outcome of the claim would have been 
manifestly different but for the error; at the time of the 
May 1953 Board decision, the veteran had not filed a claim 
for service connection for a right arm disability.  

3.  The February 1978 Board decision that denied a disability 
rating in excess of 30 percent for the veteran's service-
connected residuals of a gunshot wound of the right scapular 
area, and which did not address the issue of entitlement to 
service connection for a right arm disability, was adequately 
supported by the evidence then of record and was not 
undebatably erroneous; the record does not demonstrate that 
the correct facts, as they were known in February 1978, were 
not before the Board in February 1978, or that the Board 
incorrectly applied statutory or regulatory provisions extant 
at that time, such that the outcome of the claim would have 
been manifestly different but for the error; at the time of 
the February 1978 Board decision, the veteran had not filed a 
claim for service connection for a right arm disability. 




CONCLUSIONS OF LAW

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to motions for 
revision or reversal on the basis of CUE in prior Board 
decisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
2002); 
38 C.F.R. §§ 20.1402, 20.1403(b) (2003); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2003); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

2.  The Board's May 1953 Board decision, which denied a 
disability rating in excess of 30 percent for the veteran's 
service-connected residuals of a gunshot wound of the right 
scapular area, and which did not address the issue of 
entitlement to service connection for a right arm disability, 
is not clearly and unmistakably erroneous.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2003).

3.  The Board's February 1978 Board decision, which denied a 
disability rating in excess of 30 percent for the veteran's 
service-connected residuals of a gunshot wound of the right 
scapular area, and which did not address the issue of 
entitlement to service connection for a right arm disability, 
is not clearly and unmistakably erroneous.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to notify and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, however, do not apply to motions for CUE in previous 
Board decisions.  See Livesay, 15 Vet. App. 178-79. 

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The 
moving party's motion for review or revision was filed with 
the Board in January 2003. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

The moving party must "set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" to set forth clearly and specifically the 
alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b). 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  For a Board decision issued on or 
after July 21, 1992, the record to be reviewed includes 
relevant documents possessed by VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

The moving party contends (in June 2004) that May 1953 and 
February 1978 Board decisions contained CUE because they 
"ignored and completely failed to evaluate my 1952 right arm 
claim."  In March 2004, the moving party wrote that VA had 
"failed absolutely to evaluate" his May 1952 original 
claim; he wrote that his May 1952 claim "as to the loss of 
use of the Veteran's right arm" was "NOT UNDER-RATED-
SIMPLY NEVER EVALUATED" until 2003.  In a "Written Brief 
Presentation" in September 2004, the representative 
characterized the issue as one of "increased rating for 
right shoulder muscle injury" under the provisions of 
38 U.S.C.A. § 7111.  

There are two possible interpretations of the moving party's 
contentions.  One interpretation is that the May 1953 and 
February 1978 Board decisions contain CUE because the Board 
failed to adjudicate a "claim" for service connection for a 
separate right arm disability.  The moving party alludes to 
the filing of an "original right arm claim" in May 1952, 
and contends (January 2004, March 2004, June 2004) that VA, 
including the Board, failed to evaluate his (uncharacterized) 
May 1952 "right arm claim."  

Another interpretation is that the May 1953 and February 1978 
Board decisions contain CUE because the Board failed to grant 
a disability rating in excess of 30 percent for the veteran's 
service-connected residuals of a gunshot wound of the right 
scapular area, based on the presence of symptomatology 
affecting use of the right arm; that is, the moving party may 
be contending that the presence of subjective right arm 
complaints or symptomatology in the record should have 
resulted in a higher disability rating for the service-
connected right shoulder disability by the Board in its May 
1953 and February 1978 decisions.  

In addition, the moving party specifically contends that no 
statement of the case was provided prior to the May 1953 
Board decision, and alleges that this failure to provide him 
a statement of the case resulted in a denial of due process 
of law.  




II.  CUE in a May 1953 Board Decision

In a May 1953 decision, the Board granted a 30 percent rating 
for the veteran's service-connected residuals of a gunshot 
wound of the right scapular area; by not granting a rating 
higher than 30 percent, the Board implicitly denied a rating 
in excess of 30 percent.  The May 1953 Board decision did not 
address whether service connection was warranted for a right 
arm disability; the question of service connection for a 
right arm disability was not an issue on appeal to the Board.  
At the time of the May 1953 Board decision, the veteran had 
not filed a claim for service connection for a right arm 
disorder.  

The evidence of record at the time of the May 1953 Board 
decision includes service medical records for the period of 
active duty service from August 1950 to May 1952 that reflect 
that, on March 17, 1951 during service in Korea, the veteran 
sustained shell fragment wounds to the posterior right chest 
wall in the paraspinal area, and a gunshot (rifle) wound to 
the right shoulder area.  Symptoms complained of in service 
included a dull aching pain, stiffness, and weakness of the 
right shoulder.  There was no indication in the service 
medical records of a shell fragment wound or other disability 
to the right arm.  At a service separation examination in May 
1952, the veteran's report of medical history and current 
complaints on a Report of Medical History did not include any 
reference to a right arm disorder or symptomatology affecting 
the right arm; the history presented by the veteran to the 
examiner included, in the context of right shoulder 
complaints, that his right arm tired out more easily; 
clinical findings did not include a disability of the right 
arm or clinical findings specific to the right arm.  

On an Application for Compensation received in August 1952, 
the veteran wrote that he had sustained a gunshot wound in 
the right shoulder blade, and had a continual dull pain and 
limited use of the right arm, was lacking in right arm 
strength, and did not have full usage when using the right 
arm above the head.  On the August 1952 Application for 
Compensation, the veteran also wrote that he had previously 
submitted a claim for service connection in May 1952 for 
"the same disabilities," and that the May 1952 
"application is presumed to have been lost." 

An October 1952 VA examination report reflects a history of a 
gunshot wound to the right shoulder and arm, and complaints 
of weakness of the right shoulder and right arm; clinical 
findings did not include a disability of the right arm or 
clinical findings specific to the right arm; and diagnoses 
did not include a diagnosis of right arm disability. 

A November 1952 rating decision granted service connection 
for residuals of gunshot wounds to the right scapular region, 
including Muscle Group I, rated as 10 percent disabling, and 
granted service connection for residuals of a gunshot wound 
to the right lumbar region, rated as noncompensably 
disabling.    

In an Affidavit dated and received in February 1953, the 
veteran wrote that he currently experienced "a great deal of 
weakness in my right arm and shoulder, in and around the area 
and the scar is very tender."  

After a review of the evidence of record at the time of the 
May 1953 Board decision, and with consideration of the moving 
party's contentions of error, the Board finds that the May 
1953 Board decision - which granted a 30 percent rating for 
the veteran's service-connected residuals of a gunshot wound 
to the right scapular area, and did not address the question 
of entitlement to service connection for a right arm 
disability - was adequately supported by the evidence then of 
record and was not undebatably erroneous.  The record does 
not demonstrate that the correct facts, as they were known in 
May 1953, were not before the Board in May 1953, or that the 
Board incorrectly applied statutory or regulatory provisions 
extant at that time, such that the outcome of the claim would 
have been manifestly different but for the error.  

With regard to the ambiguity of the moving party's 
contentions of CUE, 38 C.F.R. § 20.1404(b) requires the 
moving party to set forth clearly and specifically the 
alleged CUE of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  

With regard to the moving party's contention that the Board 
allegedly failed to adjudicate a service connection claim in 
its May 1953 decision, the moving party has not specifically 
alleged that he had filed a claim for service connection for 
a right arm disability.  The evidence of record reflects 
that, at the time of the May 1953 Board decision, the veteran 
had not filed a claim for service connection for a right arm 
disability.  The issue before the Board in May 1953 was one 
of rating his service-connected residuals of a gunshot wound 
of the right scapula area, including as that disability 
affected limitation of motion of the right shoulder or right 
arm.  
The allusion in the 1952 claim for service connection for a 
right shoulder injury to a previously filed, and lost, 
"claim" in May 1952, indicates only that any lost May 1952 
service connection claim was for the "same disabilities" as 
in the 1952 claim; the 1952 claim did not include a claim for 
service connection for a right arm disability, but only noted 
that the gunshot wound of the right shoulder area resulted in 
limited use of the right arm, including limited use when in 
motion above the level of the head.  Because there was no 
claim for service connection before the Board in May 1953, 
there was no duty on the part of the Board to grant service 
connection for a right arm disability, so there can be no 
error in the Board not granting service connection for a 
right arm disability in the May 1953 decision.   

Moreover, the moving party has not specifically alleged how 
any alleged failure by the Board in May 1953 to consider such 
subjective complaints of right arm weakness and limitation of 
use in the above-the-head position, in the context of no 
objective clinical findings and no diagnosis of right arm 
disability, would have manifestly resulted in a grant of 
service connection for a right arm disability.  The moving 
party must set forth clearly and specifically why the result 
would have been manifestly different but for the alleged 
error.  38 C.F.R. §§ 20.1403(c), 20.1404(b). 

With regard to the moving party's apparent contention that 
the presence of subjective right arm complaints or 
symptomatology should have manifestly resulting in a higher 
disability rating by the Board for the service-connected 
right shoulder disability, the moving party has not 
specifically alleged what law or regulation the Board failed 
to apply or incorrectly applied in its assignment of a rating 
for the veteran's service-connected right shoulder 
disability.  In the May 1953 decision, the Board noted the 
veteran's complaints that included easy fatigability of the 
right arm and shoulder, and tenderness and numbness in the 
area distal to the scar.  In the May 1953 decision, the Board 
included the presence of easy fatigability of the right arm 
(as well as shoulder) on the question of "the degree of 
disability resulting from the" service-connected disability.  
In the May 1953 decision, the Board in fact considered the 
veteran's general complaints of right arm fatigability as 
part of "the wound of the right shoulder area."  The moving 
party's disagreement is with how the Board weighed the 
evidence and evaluated his claim for increased rating; 
however, a disagreement as to how the facts were weighed or 
evaluated by the Board cannot constitute CUE in a Board 
decision.  38 C.F.R. § 20.1403(d).

Even assuming, arguendo, that the Board failed to consider 
the veteran's subjective reports of right arm symptomatology 
in its grant of a 30 percent rating for service-connected 
residuals of a gunshot wound of the right scapular area, the 
moving party has not specifically alleged how such failure to 
consider such subjective complaints of right arm weakness and 
limitation of use in the above-the-head position would have 
resulted in a higher disability rating for a service-
connected right shoulder disability.  Given the context of no 
objective clinical findings specific to the right arm that 
are unrelated to limitation of motion or function because of 
right shoulder gunshot wound residuals, is not clear and 
unmistakable that a higher disability rating for a service-
connected right shoulder disability was required by the 
evidence of record at that time.  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made; if it is not absolutely clear that a different 
result would have ensued, any error is not CUE.  38 C.F.R. 
§ 20.1403(c).    

With regard to the allegation of denial of due process of law 
in 1952 or 1953 because of the RO's failure to provide him 
with a statement of the case, the error alleged is error 
(failure to issue a statement of the case) by the VA regional 
office.  In order to prevail on a motion under the provisions 
of 38 U.S.C.A. § 7111, the error alleged must be one of 
factual or legal error in the Board's adjudication of the 
appeal.  The moving party does not contend how the result of 
the May 1953 Board decision would have been manifestly 
different but for an alleged error or failure to follow due 
process (failure to issue a statement of the case) by the VA 
regional office.  Even assuming, arguendo, that a statement 
of the case was not in fact issued prior to the May 1953 
Board decision, it is not "absolutely clear that a different 
result would have ensued"; that is, had a statement of the 
case been issued, it is not clear that the issuance of the 
statement of the case "would have manifestly changed the 
outcome" of the May 1953 Board decision.  38 C.F.R. 
§ 20.1403(c).  "Nonspecific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement" to set forth clearly and 
specifically the alleged CUE.  
38 C.F.R. § 20.1404(b).

For these reasons, the Board finds that the Board's May 1953 
Board decision, which granted a 30 percent disability rating 
for the veteran's service-connected residuals of a gunshot 
wound of the right scapular area and that did not address the 
issue of entitlement to service connection for a right arm 
disability, is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411

III.  CUE in a February 1978 Board Decision

As indicated above, the moving party appears to contend CUE 
either in a) a failure by the Board to adjudicate a claim for 
service connection for a separate right arm disability, or b) 
a failure by the Board to grant an increased rating (in 
excess of 30 percent) for the service-connected residuals of 
a gunshot wound of the right scapular area because of the 
presence of symptomatology affecting use of the right arm.  
In a written submission in support of the motion in June 
2004, the moving party also contends that the February 1978 
Board decision was clearly and unmistakably erroneous because 
the Board "failed to assess the credibility and probative 
value of the medical evidence (all favorable) in three 
physical examinations insofar as those concerned the 
disability of the right arm," and the Board failed to 
address in its reasons and bases information in three medical 
reports.  

In a February 1978 decision, the Board denied an appeal for 
an increased rating (in excess of 30 percent) for service-
connected residuals of a gunshot wound to the right scapular 
region.  The February 1978 Board decision noted a December 
1973 VA examination report that showed the veteran's 
complaints of weakness in the right shoulder and scapular 
area that limited active voluntary mobility and capacity for 
exerting the arm.  The February 1978 Board decision also 
noted a June 1977 VA examination report that reflects the 
veteran's report of more restriction of movements of the 
right shoulder, with pain and weakness of the right shoulder 
during movement.  The February 1978 Board decision noted that 
Muscle Group I (intrinsic muscles of the shoulder girdle) is 
involved in upward rotation of the scapula and elevation of 
the arm above the shoulder level.  

The evidence of record at the time of the February 1978 Board 
decision included a September 1972 private medical statement 
that included that the residuals of gunshot wound in the 
right scapular region was the cause of the veteran being able 
to perform only light physical exertion with the right arm.  

The evidence of record also reflects that, in September 1973, 
the veteran contended that a 30 percent disability rating for 
his service-connected residuals of gunshot wound of the right 
scapular region was too low because this disability permitted 
"only light physical exertion with the right arm."  In 
October 1973, the veteran contended that the 30 percent 
disability rating for his right shoulder disability should be 
increased because it permitted only light physical exertion 
with his right arm.  On a VA Form 1-9 dated in September 
1976, the veteran contended that the pain and numbness in his 
right shoulder caused limited use of the right (major) arm, 
and contended that a higher rating was warranted for the 
service-connected gunshot wound of the right scapular region; 
the veteran contended that his right shoulder disability had 
increased in severity.  There was no claim for service 
connection for a right arm disability pending at the time of 
the February 1978 Board decision. 

After a review of the evidence of record at the time of the 
February 1978 Board decision, the Board now finds that a 
February 1978 Board decision that did not address the issue 
of entitlement to service connection for a right arm 
disability was adequately supported by the evidence then of 
record and was not undebatably erroneous.  The record does 
not demonstrate that the correct facts, as they were known in 
February 1978, were not before the Board in February 1978, or 
that the Board incorrectly applied statutory or regulatory 
provisions extant at that time, such that the outcome of the 
claim would have been manifestly different but for the error.

With regard to the moving party's contention that there was a 
failure by the Board in February 1978 to adjudicate a claim 
for service connection for a separate right arm disability, 
the February 1978 Board decision did not address whether 
service connection was warranted for a right arm disability.  
As the question of service connection for a right arm 
disability was not an issue on appeal to the Board, the Board 
had no duty to address the question of entitlement to service 
connection (and a separate disability rating) for a right arm 
disability.  At the time of the February 1978 Board decision, 
the veteran had not filed a claim for service connection for 
a right arm disorder.  Moreover, the moving party has not 
specifically alleged how any alleged failure by the Board in 
February 1978 to consider such subjective complaints of right 
arm weakness and limitation of use in the above-the-head 
position, in the context of minimal objective clinical 
findings and no diagnosis of right "arm" disability, would 
have manifestly resulted in a grant of service connection for 
a right arm disability.  The moving party must set forth 
clearly and specifically why the result would have been 
manifestly different but for the alleged error.  38 C.F.R. 
§§ 20.1403(c), 20.1404(b).

The moving party's other primary contentions pertain to the 
contention that in February 1978 the Board failed to grant an 
increased rating (in excess of 30 percent) for the service-
connected residuals of a gunshot wound of the right scapular 
area because of the presence of symptomatology affecting use 
of the right arm.  With regard this contention, the moving 
party has not specifically alleged what law or regulation the 
Board in February 1978 failed to apply or incorrectly applied 
in its denial of an appeal for increased rating for the 
veteran's service-connected residuals of a gunshot wound of 
the right scapular area.  In the February 1978 decision, the 
Board noted the veteran's complaints that included "pain and 
numbness in the right shoulder with limited use of the right 
arm," and more restricted shoulder motions, including 
limitations of motion of the right shoulder above arm level, 
due to pain and weakness of the right shoulder.  The moving 
party's disagreement is with how the Board weighed the 
evidence and evaluated his claim for increased rating; 
however, a disagreement as to how the facts were weighed or 
evaluated by the Board cannot constitute CUE in a Board 
decision.  38 C.F.R. § 20.1403(d).

With regard to the moving party's contention that the Board 
"failed to assess the credibility and probative value of the 
medical evidence (all favorable) in three physical 
examinations insofar as those concerned the disability of the 
right arm," and the related contention that the Board failed 
to address in its reasons and bases information in three 
medical reports, the February 1978 Board decision reflects 
that the Board specifically noted and considered the three 
physical examination reports referenced by the moving party.  
The February 1978 Board decision reflects that the Board 
reviewed a private September 1972 examination report (that 
showed only light physical exertion was permitted by the 
right shoulder disability), as well as December 1973 and June 
1977 VA examination reports (that showed the veteran's 
complaints of pain and weakness in the right shoulder and 
scapular area that limited movement of the right arm and 
capacity for exerting the arm).  The moving party's 
disagreement is in essence a disagreement with how the Board 
weighed the medical evidence that it explicitly considered.  
Such a disagreement as to how the facts were weighed or 
evaluated by the Board cannot constitute CUE in a Board 
decision.  38 C.F.R. § 20.1403(d).  

While the Board did not explicitly discuss each of the 
medical findings in the reasons and bases portion of the 
February 1978 decision, in the reasons and bases 
("Discussion and Evaluation") section of the decision the 
Board did reference at least one of the VA examination 
reports, service medical records, and a previous VA 
examination as showing that the function of the muscle group 
involved was not severely restricted.  Even assuming, 
arguendo, that the Board's discussion of the medical evidence 
was inadequate, and that the moving party has even alleged 
that a different result would have resulted, the medical 
evidence does not clearly and unmistakable show that the 
February 1978 Board decision would have been manifestly 
different (the grant of an increased rating in excess of 30 
percent) but for the alleged error.  If, as in this case, it 
is not absolutely clear that a different result would have 
ensued, any error is not CUE.  38 C.F.R. § 20.1403(c).

In a written submission in support of the motion in June 
2004, the moving party also alleged that a January 1974 VA 
examiner "failed to even consider the right arm 
disability."  With regard to this contention, the 
controlling regulations specifically provide that such 
alleged failures in the duty to assist do not constitute CUE.  
38 C.F.R. § 20.1403(d) (VA's failure to fulfill the duty to 
assist does not constitute CUE).   

For these reasons, the Board finds that the evidence does not 
demonstrate that there was legal or factual error which, had 
it not been made, would have manifestly changed the outcome 
of the Board's February 1978 decision.   For these reasons, 
the Board now finds that the February 1978 decision was 
supported by the evidence then of record and did not involve 
CUE.  Consequently, the motion regarding CUE with respect to 
the February 1978 Board decision must be denied.  38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400-20.1411. 


ORDER

The motion for reversal or revision of the May 1953 Board 
decision on the grounds of CUE is denied.

The motion for reversal or revision of the February 1978 
Board decision on the grounds of CUE is denied.


                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



